

JOINDER AGREEMENT
 
This Joinder Agreement, dated as of December 19, 2006, is delivered pursuant to
Section 7.11 (Additional Grantors) of the Pledge and Security Agreement, dated
as of April 6, 2004 (the “Pledge and Security Agreement”), by Prestige Brands,
Inc. (the “Borrower”) and the subsidiaries and affiliates of the Borrower listed
on the signature pages thereof in favor of the Citicorp North America, Inc., as
agent for the First-Priority Secured Parties (the “Administrative Agent”).
Capitalized terms used herein but not defined herein are used with the meanings
given them in the Pledge and Security Agreement.
 
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 7.11 (Additional Grantors) of the Pledge and Security Agreement,
hereby becomes a party to the Pledge and Security Agreement as a Grantor
thereunder with the same force and effect as if originally named as a Grantor
therein and, without limiting the generality of the foregoing, hereby grants to
the Administrative Agent, as collateral security for the full, prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the First-Priority Secured Obligations of the
undersigned, hereby collaterally assigns, mortgages, pledges and hypothecates to
the Administrative Agent and grants to the Administrative Agent a Lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned and expressly assumes all obligations and
liabilities of a Grantor under the Pledge and Security Agreement.
 
The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 7 to the Pledge and Security Agreement.
 
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article III (Representations and Warranties) of the
Pledge and Security Agreement applicable to it is true and correct on and as the
date hereof as if made on and as of such date.
 
[Remainder of page intentionally left blank]
 


--------------------------------------------------------------------------------



In witness whereof, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
 

    PRESTIGE BRANDS HOLDINGS, INC.     PRESTIGE INTERNATIONAL     HOLDINGS, LLC 
          By: /s/ Peter J. Anderson                        Name: Peter J.
Anderson     Title: Chief Financial Officer                 DENTAL CONCEPTS LLC
    By: /s/ Peter J. Anderson                        Name: Peter J. Anderson    
Title: Treasurer             
Acknowledged and Agreed
as of the date first above written:
         
Citicorp North America, Inc.,
as Administrative Agent 
          By: /s/ C.P. Mahon                             Name: C.P. Mahon    
Title: Vice President    

 








 